[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              May 29, 2007
                           No. 06-15543                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                         BIA No. A70-684-331

PEDRO ARZANI,


                                                                   Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                             (May 29, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Pedro Arzani petitions for review of a final order of the Board of

Immigration Appeals (“BIA”) dismissing Arzani’s appeal of the decision of the

Immigration Judge (“IJ”) denying Arzani’s application for cancellation of removal.

After review, we affirm.

                                I. BACKGROUND

      On March 15, 1988, Arzani, a native and citizen of Peru, was admitted into

the United States as a nonimmigrant visitor with authorization to stay until May

21, 1988. In 1998, the Immigration and Naturalization Service served Arzani with

a Notice to Appear, charging Arzani with being subject to removal for having

overstayed his visa.

      Arzani conceded removability and filed an application for cancellation of

removal. The Attorney General has the discretion to cancel the removal of an alien

who demonstrates: (1) continuous physical presence in the United States for the ten

years preceding the application; (2) good moral character during that ten-year

period; (3) that he has not been convicted of a crime involving moral turpitude or a

controlled substance offense; and (4) exceptional and extremely unusual hardship

to the alien’s spouse, parent or child, who is a United States citizen or lawful

permanent resident. See 8 U.S.C. § 1229b(b)(1)(A)-(D).

      Arzani’s application stated that his removal would constitute an exceptional

and extremely unusual hardship to his parents. Attached to Arzani’s application
                                           2
were criminal records from the State of Florida. These records indicated, among

other things, that Arzani had pled guilty to grand theft in the third degree on July

28, 1998.

      The government filed a motion to pretermit Arzani’s application for

cancellation of removal. The government argued that Arzani’s grand theft

conviction was a crime of moral turpitude that made Arzani statutorily ineligible

for the requested relief. After a hearing, the IJ pretermitted and denied Arzani’s

application.

      In his oral decision, the IJ found that, even if Arzani’s conviction did not

preclude him from obtaining cancellation of removal as a matter of statutory

eligibility, Arzani’s conviction indicated that he could not show good moral

character. The IJ also found that Arzani had failed to carry his burden of proof

with regard to a “qualifying relative,” given that his mother had not appeared at the

hearing to testify. Finally, the IJ found that Arzani had failed to submit his

fingerprints, which were especially important given Arzani’s criminal record. See

8 C.F.R. § 103.2(b)(13), (e) (explaining that, if a petitioner fails to appear for

fingerprinting, the petition for an immigration benefit will be deemed abandoned

and will be denied). The IJ ordered Arzani removed to Peru.

      Arzani appealed to the BIA, arguing that he had demonstrated good moral

character despite his grand theft conviction. The BIA dismissed Arzani’s appeal,
                                            3
concluding that Arzani had failed to demonstrate good moral character. In

addition, the BIA found that Arzani had “failed to put forth any cogent argument to

challenge the Immigration Judge’s finding that no exceptional and extremely

unusual hardship to a qualifying relative has been shown, nor has [Arzani]

challenged the finding that he failed to submit the required fingerprint cards to

properly file his claim.” Thus, the BIA upheld the denial of Arzani’s application

for these additional reasons.

      Arzani filed this petition for review.

                                 II. DISCUSSION

      On appeal, Arzani argues that the BIA erred in affirming the IJ’s finding that

he lacked good moral character. However, even assuming arguendo that Arzani

could prevail on this argument, he would not be entitled to relief.

      To be eligible for cancellation of removal, Arzani had to satisfy all the

requirements of 8 U.S.C. § 1229b(b)(1). The BIA and the IJ denied Arzani’s

application for cancellation of removal not only because he failed to demonstrate

good moral character, but also because he failed to (1) demonstrate that his mother

would suffer an exceptional and extremely unusual hardship if he was removed,

and (2) comply with the requirement to provide current fingerprints.

      In his petition for review, Arzani does not challenge these independent,

discretionary bases for denying his application for cancellation of removal.
                                           4
Furthermore, even if Arzani had challenged them, we would not have had

jurisdiction to review these discretionary decisions. See 8 U.S.C. § 1252(a)(2)(B)

(precluding judicial review of certain discretionary denials of relief); Martinez v.

U.S. Att’y Gen., 446 F.3d 1219, 1222-23 (11th Cir. 2006) (concluding that, both

before and after enactment of the Real ID Act, this Court lacks jurisdiction to

review the BIA’s purely discretionary determination that an alien failed to satisfy §

1229b(b)(1)(D)’s “exceptional and extremely unusual hardship” requirement).

      To the extent Arzani’s argument raises a procedural due process claim based

on the IJ’s alleged failure to consider evidence and state what evidence supports

his determination, we do not address it because Arzani failed to exhaust his

administrative remedies by raising this due process issue before the BIA, which

could have provided a remedy. See Amaya-Artunduaga v. U.S. Att’y Gen., 463
F.3d 1247, 1251 (11th Cir. 2006).

      PETITION DENIED.




                                           5